i” ene =

‘ PRESS FIRMLY TO SEAL . PRESS FIRMLY 70 SEI. a | an en
iN re . MERE, , Mf Uhr’?

ae $7.35 -

 

See

“R2s04N4 17027-1: 14 ..

 

 

 

POSTAL SERVICE). ¢2.<--:30ex¢y | enon

SUT

me OE Brian D. Hill - Ally of QANON

5 |UNITEDSTATES = “S oe

 

PRIORITY? gy. isd) Sata
MAIL : oe —

 

“ujeBe «= ajaAda1 sayy “a7sem Jatunsuas-jsod Wows ape Ss] adojanua SiyL és
‘ 4 . “45°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| “9.
»Date of delivery specified* , LO oO
= USPS TRACKING™ Included to many major , 7 wa .
‘ international destinations, eee! be - s 4 , To: -
f “y PECTED DELIVERS DAY: 11/21/19 ’ Clerk of the Court
40 ACKING NUMBER | _United States District Court
* d PactagePletup, 324 West Market Street,
Sean the OF cass. Greensboro, NC 27401

8505 51 04 2593 9323 2961 55

FRONT

[ ‘ Ps00001000014 OD: 124/2x9 1/2

 

 

 

 

 

 

 

 

 

 

 

 

‘

‘This packaging [s the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments. .

 

oe 1 ° .
Le ‘ o ‘Domestic only. * For Domestic shipments, the maximum welght is 70 tbs. For International shiaments, the maximum weight is 4 (bs. +
. omer ai iy - het ow osha - oo
~

Case 1:13-cr-00435-TDS Document 221-19 Filed 11/20/19 Pane 1 of 1
